PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/296,669
Filing Date: 8 Mar 2019
Appellant(s): Zhao, Xudong



__________________
Ryan P. Potts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 6, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 8,2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Appellant argues that Claims 1-20 are Not Directed to an Abstract Idea without reciting significantly more, because:
1. 	Claims 1, 11, and 17 recite specific hardware components and do not recite or imply mental steps using a generic computer. A multiplexer and an adder are not a generic computer because a “multiplexer” is a device that selects between several analog or digital input signals and forwards the selected input to a single output line and an “adder” is a digital circuit that performs addition of numbers (Appellant’s Appeal Brief, on page 8, 3rd paragraph – page 9, 5th paragraph).
However, the Examiner respectfully disagrees. Although Claim 1 recites a “multiplexer” and an “adder”, claims are directed to nothing more than abstract ideas because the claim is a series of mathematical steps to calculate by multiplying and adding numeric variable (i.e. an index, a coefficient).  A “multiplexer”, as recited in claim 1, does not select any analog or digital input signals and merely receives and outputs an index, a sample input/output and a coefficient which may be all numeric values. In addition, an “adder”, as recited in  logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper”). In addition, the claim features of a “multiplexer” and an “adder” are well-known logic circuits which require no more than a performing of generic computer functions (e.g. collecting data, analyzing, comparing and storing) and such limitations are not enough to add significantly more to the method of calculating data, which represent mathematical relationships and algorithms. As per claim 1, the additional element of “circuit” is recited generally in the specification. For example, in [0096] of the as filed specification, there is description of using a general purpose computing system. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

nd paragraph).
However, the Examiner respectfully disagrees.  The limitation “output a sample rate”, as recited in claim 1, and the limitation “storing…,” as recited in claims 11 and 17, can practically be performed in the human mind and the limitation of “multiplying …”, as recited in claims 11 and 17, is mathematic step because an index, a sample input/output, a coefficient and a sample rate which may be all numeric values.  Moreover, in response to appellant's argument that the references fail to show certain features of appellant's invention, it is noted that the features upon which appellant relies (i.e., converting audio signal sampling rate with incorporating into integrated circuits which perform outputting, multiplying and storing, etc.,) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Grams, 888 F.2d 835, 837 and e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea);
3. 	The term “circuit” in Claim 1 is not akin to “apply it”. Claim 1 is directed to “An audio processing circuit” in the preamble of claim 1 and cannot be reasonably interpreted to “not meaningfully limit the performance of the analyzing” (Final Rejection at page 4) (Appellant’s Appeal Brief, on page 11, 3rd paragraph –5th paragraph).
However, the Examiner respectfully disagrees. In independent Claim 1, the mere recitation of “An audio processing circuit”, as recited in preamble of claim 1, is akin to adding the words ‘apply it’ with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of receiving, calculating, and outputting numeric value of indexes, samples and coefficients which represent mathematical relationships and algorithms. 

B. Appellant argues that even if Claims 1-20 include an Abstract Idea, Claims 1-20 are reciting significantly more because:
4. 	Dependent claims 2-10, 12-16 and 18-20 have not been fully considered in the analysis under USC 101. For Example, Claim 2 recites “a th  paragraph – page 12, 2nd paragraph).
However, the Examiner respectfully disagrees. The limitations of a “buffer”, as recited in claim 2, stores one or more coefficients, an “accumulator”, as recited in claim 3, a “value controller”, as recited in claim 4, a “selector” as recited in claims 5, 8 and 9, and “filter(s)”, as recited in claims 6, 7, and 10, are performed by mathematical steps because an index, a sample input/output, a coefficient and a rate which may be all numeric values.  In addition, the limitation of “for application to audio data based on output of the gain value controller”, as recited in claim 5, is intended use and does not have patentable weight. Moreover, such limitations are not enough to add significantly more to the method of calculating data, which represent mathematical relationships and algorithms and require no more than a performing of generic computer functions (e.g. collecting data, analyzing, comparing and storing). As per claims 2-9, the additional element of “circuit” is recited generally in the specification. For example, in [0096] of the as filed specification, there is description of using a general purpose computing system. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

rd paragraph – page 15, 5th paragraph).
However, the Examiner respectfully disagrees.  Even if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, the claim itself should reflect the disclosed improvement. That is, the claim should include the components or steps of the invention that provide the improvement described in the specification. See MPEP 2106.04(d)(1). However, the appellant’s claims do not recite the components or steps of the invention that provide the improvement described at paragraph [0004][0041][0042][0061][0071]-[0075] of the specification and are not integrated into a practical application.

For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        


Conferees:
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.